DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4, 17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2015/0123084 (corresponding to US 9,147,719), in view of Gu et al., US 2019/0280070 (corresponding to US 10,504,984),
In re Claim 1, Kim discloses a drive backplane 1 (Fig. 4), comprising: a substrate 110; and an oxide thin film transistor 21 arranged on the substrate 110, wherein the oxide thin film transistor 21 comprises: an oxide active layer 215; a first gate structure 217 disposed on a side of the oxide active layer 215 away from the substrate 110; and a second gate structure 212 disposed between the oxide active layer 215 and the substrate 110 (Figs. 4 and 5; [0060 -0120])
Kim does not specify that at least one of the first gate structure 217 and the second gate structure 212 comprises a plurality of gate electrodes spaced apart along a direction in which the oxide active layer 215 extends.
Gu teaches a  drive backplane, comprising: a substrate 105; and an oxide thin film transistor arranged on the substrate 105, wherein the oxide thin film transistor comprises: an oxide active layer (marked as 107 in Fig. 4; marked as 207 in Fig. 5) ([0073]); a first gate structure ((101, 102) in Fig. 4; (201, 201) in Fig. 7g) disposed on a side of the oxide active layer (107 in Fig. 4, 207 in Fig. 5) away from the substrate 105; wherein the first gate structure ((101, 102) in Fig. 4; (201, 201) in Fig. 7) comprises a plurality of gate electrodes ((101, 102) in Fig. 4; (201, 201) in Fig. 7) spaced apart (by 110 in Fig. 4; by 210 in Figs. 5 and 7) along a direction in which the oxide active layer (107 in Fig. 4, 207 in Figs. 5 and 7) extends (Figs. 4-7; [0031-0080]).

Let’s note that according to MPEP2112 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Therefore, a device of Kim - Gu inherently functions as the drive backplane.
In re Claim 2, Kim taken with Gu discloses the drive backplane according to claim 1, wherein a gate voltage supplied to each of the plurality of gate electrodes (Gu: ((101, 102) in Fig. 4; (201, 201) in Fig. 7)) is adjustable (Gu: [0051-0058]). 
Claim 3, Kim taken  with Gu discloses the drive backplane according to claim 1, wherein gate voltages supplied to the plurality of gate electrodes are the same or different (Gu: ((101, 102) in Fig. 4; (201, 201) in Fig. 7: [0051-0058]).
Let’s indicate that the limitation “gate voltage supplied to each of the plurality of gate electrodes” is functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Swinehart
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 4, Kim taken with Gu discloses all limitations of claim 4 except for that Gu’s gate structure ((101, 102) in Gu’s Fig. 4; (201, 201) in Gu’s Figs. 5 and 7) spaced apart (by 110 in Fig. 4; by 210 in Figs. 5 and 7), a distance (110 in Fig. 4; 210 in Figs. 5 and 7)  between two adjacent gate electrodes ((101, 102) in Gu’s Fig. 4; (201, 201) in Gu’s Figs. 5 and 7) along the direction in which the oxide active layer (107 in Gu’s Fig. 4, 207 in Gu’s Figs. 5 and 7) extends is less than or equal to 2 µm. It is known in the art that the distance is a result effective variable – because the surface area depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified distances, since it has been held that where the general 

In re Claim 17, Kim taken with Gu discloses the drive backplane according to claim 1, further comprising: a low temperature poly-silicon thin film transistor 22 (Kim:  Fig. 4) arranged on the substrate 110, wherein the low temperature poly-silicon thin film transistor 22 comprises: a poly-silicon active layer 222 (Kim: [0087]) ; and a third gate structure 224 disposed on a side of the poly-silicon active layer 222 away from the substrate 110.
In re Claim 19, Kim taken with Gu does not explicitly disclose a display panel, comprising the drive backplane according to claim 1. 
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987) (See MPEP2114.II  MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Allowable Subject Matter
Claims 5-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
Re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “for any one of the first gate structure and the second gate structure, distances between the plurality of gate 
Re Claim 6: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “any one of the first gate structure and the second gate structure, distances between at least two gate electrodes of the plurality of gate electrodes and the oxide active layer are different”, in combination with limitations of Claim 1 on which it depends.
Re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “the first gate structure comprises a first gate electrode and a second gate electrode, and orthographic projections of the first gate electrode and the second gate electrode on the substrate fall within an orthographic projection of the second gate structure on the substrate”, in combination with limitations of Claim 1 on which it depends.
Re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “the second gate structure comprises a third gate electrode and a fourth gate electrode, and orthographic projections of the third gate electrode and the fourth gate electrode on the substrate fall within an orthographic projection of the first gate structure on the substrate.”, in combination with limitations of Claim 1 on which it depends.
Re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the first gate structure comprises a first gate electrode and a second gate electrode, the second gate structure comprises a third gate electrode and a fourth gate electrode, an orthographic projection of the 
Re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “the oxide thin film transistor further comprises a charge shielding layer disposed between the oxide active layer and the substrate, and a distance between the charge shielding layer and the oxide active layer is greater than or equal to a distance between the second gate structure and the oxide active layer”, in combination with limitations of Claim 1 on which it depends.
Re Claim 14: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “the oxide thin film transistor further comprises a light blocking layer disposed between the oxide active layer and the substrate, and a distance between the light blocking layer and the oxide active layer is greater than or equal to a distance between the second gate structure and the oxide active layer”, in combination with limitations of Claim 1 on which it depends.
Re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “the third gate structure and the second gate structure are located in the same layer”, in combination with limitations of Claim 17 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893